Citation Nr: 1019275	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right foot 
disorder, including secondary to a right knee disorder.

2.  Entitlement to service connection for left foot disorder, 
including secondary to a right knee disorder.

3.  Entitlement to service connection for heart disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to for service connection for a 
left knee disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

6.  Entitlement to a compensable rating for bilateral hearing 
loss.

7.  Entitlement to an increased rating for post-operative 
residuals of right knee chondromalacia with traumatic 
arthritis and synovitis (right knee disorder), currently 
evaluated as 20 percent disabling.

8.  What initial rating is warranted for right hip 
degenerative arthritis?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to June 
1949, from July 1954 to June 1958, and from July 1958 to 
October 1971 in the U.S. Army-Air Force & Air Force, and in 
the U.S. Navy.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2007 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Cleveland, 
Ohio.  The case was certified to the Board by the Waco, Texas 
RO.

The Veteran appeared at a Travel Board hearing in January 
2010 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

The issue of service connection for a heart disorder is 
addressed in the REMAND portion of the document below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss manifests at Roman 
Numeral Level II.  An exceptional pattern of hearing 
impairment is not manifested.

2.  The Veteran's post-operative residuals of right knee 
chondromalacia with traumatic arthritis and synovitis are not 
manifested by a limitation of flexion to 15 degrees or less, 
a limitation of extension to 20 degrees or more, or by 
recurrent subluxation or instability.

3.  The Veteran's right hip degenerative arthritis is not 
manifested by a limitation of flexion to 30 degrees or less.

4.  The preponderance of the probative evidence indicates 
that a right foot disorder is not related to an in-service 
disease or injury, or a service-connected disability.

5.  The preponderance of the probative evidence indicates 
that a left foot disorder is not related to an in-service 
disease or injury, or a service-connected disability.

6.  A June 1988 rating decision denied entitlement to service 
connection for left leg and lumbar disorders due to the 
absence of evidence linking either disorder to active 
service.  In the absence of an appeal the June 1988 rating 
decision is final.

7.  The evidence submitted since the June 1988 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not raise a reasonable possibility 
of substantiating either claim.


CONCLUSIONS OF LAW

1.  The requirements for a compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2009).

2.  The requirements for an evaluation higher than 20 percent 
for post-operative residuals of right knee chondromalacia 
with traumatic arthritis and synovitis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003-5260 (2009).

3.  The requirements for an initial evaluation higher than 10 
percent for right hip degenerative arthritis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107;  38 C.F.R. §§ 3.159, 
4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5003-5252 
(2009).

4.  A right foot disorder was not incurred in or aggravated 
by active service, nor is it caused or aggravated by the 
service-connected right knee disorder.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).

5.  A left foot disorder was not incurred in or aggravated by 
active service, nor is it caused or aggravated by the 
service-connected right knee disorder.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.310.

6.  The June 1988 rating decision is final.  New and material 
evidence has not been submitted to reopen a claim for service 
connection for left knee disorder.  38 U.S.C.A. §§ 5103A, 
5108, 7105 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.156(a), 
3.159 (2009).

7.  The June 1988 rating decision is final.  New and material 
evidence has not been submitted to reopen a claim for service 
connection for lumbar spine disorder.  38 U.S.C.A. §§ 5103A, 
5108, 7105; 38 C.F.R. §§ 3.156(a), 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
February 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, what 
part VA will attempt to obtain, and how disability ratings 
and effective dates are assigned in the event service 
connection is granted.  38 C.F.R. § 3.159(b)(1).  The letter 
also informed the Veteran of the reason his prior claims were 
denied and the type evidence needed to reopen them.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The February 2007 
letter was fully VCAA content-compliant.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Increased Rating Claims

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Bilateral Hearing Loss

Evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

Analysis

The May 2007 examination report notes the Veteran's ear 
canals were clear and his tympanic membranes were intact.  
Audio examination revealed his hearing loss manifested as 
follows: Right ear: 1000 Hertz (Hz) 20 decibels (db); 2000 Hz 
60 db; 3000 Hz 65 db; 4000 Hz 70 db; for an average of 54 db.  
Speech recognition was 86 percent.  Left ear: 1000 Hz 25 db; 
2000 Hz 60 db; 3000 Hz 65 db; 4000 Hz, 65 db; for an average 
of 54 db.  Speech recognition was 84 percent.

The examiner concluded that the results showed normal hearing 
acuity through 1000 Hz and a moderate to moderately severe 
sensorineural hearing loss from 1500 through 4000 Hz.  Speech 
recognition was good bilaterally, and tympanometry revealed 
normal middle ear mobility and pressure bilaterally.  
Contralateral and ipsilateral reflexes were present, 
elevated, or consistent with puretone findings.  The examiner 
noted medical follow-up was not indicated.

An exceptional pattern of hearing impairment was not shown, 
as the Veteran's hearing loss at 1000 Hz was below 55 db, and 
below 70 db at 2000 Hz.  38 C.F.R. § 4.86.  Thus, using Table 
VI, the objective findings on audio examination show the 
Veteran's hearing loss to manifest at Roman Numeral Level II 
in each ear.  Roman Numeral Level II in each ear intersects 
at the noncompensable rate under Table VII.  38 C.F.R. 
§§ 4.1, 4.7, 4.85, Diagnostic Code 6100.

The September 2009 audio examination report notes the Veteran 
reported he had difficulty hearing in all situations.  He 
noted having experienced an ear ache five years earlier but 
voiced no other complaints.  Audio examination revealed his 
hearing loss manifested as follows: Right ear: 1000 Hz, 15 
db; 2000 Hz, 55 db; 3000 Hz, 65 db; 4000 Hz, 70 db; for an 
average of 51 db.  Speech recognition was 90 percent.  Left 
ear: 500 Hz, 10 db; 1000 Hz, 25 db; 2000 Hz, 65 db; 3000 Hz, 
65 db; 4000 Hz, 65 db; for an average of 55 db.  Speech 
recognition was 84 percent.

The examiner concluded that the results showed normal hearing 
acuity through 1000 Hz and a moderate to moderately severe 
sensorineural hearing loss from 1500 through 4000 Hz.  Speech 
recognition was good bilaterally, and tympanometry revealed 
normal middle ear mobility and pressure bilaterally.  
Contralateral and ipsilateral reflexes were mostly present in 
the right ear but mostly absent in the left ear.  
Contralateral acoustic reflex decay could not be tested in 
either ear due to elevated or absent reflex thresholds.  The 
examiner noted medical follow-up was not indicated, and that 
the Veteran's hearing loss had essentially remained the same 
as at the 2007 examination.

As at the 2007 examination, an exceptional pattern of hearing 
impairment was not shown, as the Veteran's hearing loss at 
1000 Hz was below 55 db, and below 70 db at 2000 Hz.  
38 C.F.R. § 4.86.  Thus, using Table VI, the objective 
findings on audio examination show the Veteran's hearing loss 
to manifest at Roman Numeral Level II in each ear.  Roman 
Numeral Level II in each ear intersects at the noncompensable 
rate in Table VII.  Thus, the Veteran's bilateral hearing 
loss continued to manifest at the noncompensable rate in each 
ear.  38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100.

The Veteran noted at the January 2010 hearing that his right 
ear hearing loss was more severe than his left.  That is why 
he used his left ear when using the telephone.  He did not 
voice any real dispute with the examination findings or with 
his hearing aids, and he denied having to read lips to 
determine what people said.  The Veteran's bilateral hearing 
loss has continued to manifest at the noncompensable rate 
throughout this rating period.  Thus, the benefit sought on 
appeal is denied.

Right Knee and Right Hip

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
however, it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's right hip disorder.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.  The same principle applies to the rating of the 
Veteran's right knee, depending on the state of the evidence 
applicable to the appeal period.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Right Knee.

The Veteran injured his right knee during his active service.  
Treatment included a menisectomy, but the Veteran's residuals 
proved chronic and rendered him physically unfit to perform 
his assigned duties.  A November 1971 rating decision granted 
service connection for post-operative residuals of 
chondromalacia, lateral menisectomy, and traumatic arthritis 
with synovitis.  The disability was rated analogous to 
instability under Diagnostic Code 5257, see 38 C.F.R. § 4.20, 
and assigned an initial 20 percent rating, effective October 
1971.  

A February 2005 rating decision added Diagnostic Code 5260, 
which rates limitation of motion.  See 38 C.F.R. § 4.27 (A 
hyphenated code is used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation).  VA received the 
Veteran's current claims in December 2006.  The September 
2007 rating decision continued the Veteran's 20 percent 
rating under Diagnostic Code 5260.

Degenerative arthritis is rated under Diagnostic Code 5003.  
38 C.F.R. § 4.71a.  It provides that degenerative arthritis 
established by x-ray is rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the joint 
involved.  Further, if the limitation of motion of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic Code 
5003.  Id.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 30 degrees warrants a 20 
percent evaluation.  A 30 percent evaluation requires that 
flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The May 2007 examination report notes the examiner conducted 
a review of the claims file.  The Veteran complained of 
chronic swelling, stiffness, and pain.  On a scale of 1 to 
10, he assessed his pain as 8-10/10.  He also noted the right 
knee gave away, and he blamed instability for a fall three to 
four weeks prior to the examination.  His only medications 
were calcium and B12 supplements.  The Veteran reported 
flare-ups occurred upon ambulation of more than 15 minutes, 
and he also reported using a knee brace and a cane-which he 
forgot the day of the examination.  Physical examination 
revealed the right knee as larger than the left, with soft 
tissue swelling in the suprapatellar area.  Lachman's and 
McMurray's tests were negative.  Range of motion was from 0 
to 110 degrees with end-range pain and patellar grinding.  
Repetitions caused additional pain but no additional loss of 
motion.  The examiner's diagnosis was consistent with the 
prior diagnoses of record.

As noted, the Veteran is currently rated at 20 percent for 
his right knee disorder.  The evidence of record, however, 
shows neither flexion limited to 15 degrees, or extension 
limited to 20 degrees.  Indeed, under Diagnostic Code 5260 
and 5261, the appellant's range of motion is noncompensable.  
38 C.F.R. § 4.71a.  The negative Lachman's and McMurray's 
tests denote the absence of objective evidence of right knee 
instability.  The Board notes the examiner's finding that 
repetitive use indicated additional right knee pain, but 
he/she did not indicate the Veteran's right knee pain would 
result in an additional loss of flexion or extension to the 
point where an increased rating is warranted under either 38 
C.F.R. § 4.71a, Diagnostic Code 5260 or 5261.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca.  Thus, the Veteran's right knee most 
nearly approximated a 20 percent rating as of the 2007 
examination.

The September 2009 joints examination report notes the 
examiner conducted a review of the claims file and noted the 
Veteran's extensive history of chronic right knee pain.  The 
Veteran reported a constant dull ache of the right knee with 
increased discomfort on prolonged standing, walking, and on 
climbing and descending stairs.  He complained of recurrent 
swelling and occasional giving away.  His prior treatment had 
included steroid injections, and his present treatment 
included Etodolac tablets along with the use of topical 
analgesic creams as needed.  The Veteran used a cane but 
denied the use of a brace.  The examiner noted the Veteran's 
gait was normal without evidence of unusual shoe wear 
pattern.  Physical examination revealed the right knee to be 
larger than normal, but there was no heat, swelling, redness, 
edema, effusion, instability, abnormal movement, guarding of 
movement, deformity, drainage, or weakness.  There was 
tenderness to palpation of the right anterior knee.  There 
was no evidence of locking, or loss of function.

Range of motion was from 0 to 120 degrees.  The knee joint 
was stable at the anterior, posterior, and laterally.  Both 
McMurray's and Lachman's tests were negative.  Repetitive use 
did not reveal any additional loss of range of motion due to 
pain, weakness, or lack of endurance.  Right knee x-rays 
showed no fracture or dislocation; the lateral compartment 
was slightly deformed and depressed by the periarticular 
osteophytosis, as well as moderate to severe degenerative 
joint disease.  The examiner diagnosed right knee 
degenerative joint disease.

The objective findings on clinical examination at the 2009 
examination continue to show the absence of a factual basis 
for an evaluation higher than the Veteran's assigned 20 
percent.  38 C.F.R. § 4.7.  In fact, it is clearly evident 
that in terms of objective range of motion, the Veteran's 
right knee manifested at the noncompensable rate.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran retains 
his current, longstanding 20 percent rating, however, as it 
is protected.  See 38 C.F.R. § 3.951(b).  

Since the Veteran's diagnostic code was changed to one based 
on limitation of motion, he is entitled to a separate rating 
for right knee symptomatology if there also was evidence of 
instability.  In as much as the examiners specifically found 
no instability there is no factual basis for a separate 
rating on that ground.  Consequently, the assigned 20 percent 
rating fully compensates the Veteran for the chronic pain 
residual of his post-operative residuals of a right knee 
disorder.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
202).
The benefit sought on appeal is denied.

Right Hip.

The September 2007 rating decision granted entitlement to 
service connection for right hip degenerative arthritis 
secondary to the right knee disorder.  The RO assigned an 
initial 10 percent evaluation, which the Veteran appealed.

A limitation of hip motion is rated under Diagnostic Code 
5252.  See 38 C.F.R. § 4.71a.  A limitation of motion on 
flexion to 45 degrees warrants a 10 percent rating.  A 
limitation to 30 degrees warrants a 20 percent rating.  Id.  
Limitation of motion on abduction with motion lost beyond 10 
degrees warrants a 20 percent rating.  See Diagnostic Code 
5253.

The May 2007 examination report notes the Veteran's 
complaints of right hip pain and stiffness of his right hip.  
He assessed his right hip pain as 7-8/10.  Physical 
examination revealed posterolateral aspect tenderness.  Range 
of motion on extension and flexion was 20 to 100 degrees, and 
to 20 degrees on abduction, with pain at the end ranges of 
all movements.

In light of the fact the Veteran's right hip range of motion 
on flexion was well in excess of 30 degrees, there is no 
factual basis for an increased rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  The Board notes the examiner's 
notation that the Veteran's right hip extension was limited 
to 20 degrees.  Despite this finding, other than an antalgic 
gait, the examiner did not note the Veteran to have any 
difficulty standing or ambulating.  See 38 C.F.R. § 4.71a, 
Plate II.  Further, the hip rating criteria are not based on 
extension values.  The Board also notes that right hip 
abduction exceeded 10 degrees.  The findings on examination 
noted no evidence of femur impairment, and the presence of 
range of motion-however limited, is evidence of the absence 
of ankylosis.  The examiner noted that repetitive use did not 
result in an additional loss of motion due to pain, etc.  See 
38 C.F.R. §§ 4.40, 4.45.  The diagnosis was right hip strain 
with osteopenia.

The preponderance of the probative evidence shows the 
Veteran's right hip to have more nearly approximated a 10 
percent rating as of the 2007 examination.  38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257-5260.

The September 2009 examination the Veteran reported increased 
discomfort on prolonged standing, walking, and lying on his 
right side.  He used Etodolac for symptom relief, and a cane 
to steady his gait.  Physical examination revealed the right 
hip to essentially be symmetrical on observation.  There was 
mild tenderness to palpation but no swelling, heat, edema, 
redness, effusion, instability, or abnormal movement.  Range 
of flexion was to 90 degrees, and abduction was to 45 
degrees, both with evidence of discomfort and loss of 
mobility.  Repetitive use did not reveal evidence of 
additional loss of range of motion due to pain, weakness, or 
lack of endurance.  Right hip x-rays, when compared to those 
of 2007, were interpreted to show bone and soft tissues 
within normal limits.  The examiner diagnosed a right hip 
strain.

The objective findings on clinical examination show the 
Veteran's right hip to have continued to most nearly 
approximate the assigned 10 percent evaluation.  38 C.F.R. 
§ 4.7.  A higher rating was not met or approximated as 
flexion exceeded 30 degrees, and abduction exceeded 10 
degrees.  Further, the examiner noted no additional loss of 
motion due to pain on repetitive use, and there were no 
findings of femur impairment.

Therefore, the preponderance of the probative evidence shows 
the Veteran's right hip to have most nearly approximated a 10 
percent rating throughout this initial rating period.  
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5257-5260.  The benefit sought on appeal is denied.

The Board notes the RO considered referral for a higher 
rating on an extraschedular basis but determined referral was 
not indicated.  The Board now reviews that determination.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of entitlement to an extraschedular rating and 
determined it inapplicable, the Board is not specifically 
precluded from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) for an extra-schedular rating.  Bagwell, 9 Vet. 
App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria considered in this 
case reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is 
contemplated by the rating schedule as the very symptoms 
manifested by his right knee disorder and discussed above are 
included in the schedular rating criteria.  Thus, the 
Veteran's right knee disability picture is not exceptional, 
and the Board does not proceed to the subsequent steps of the 
analysis.  The Board affirms the RO's finding that submission 
for consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not indicated.

Service Connection Claims

The Veteran seeks entitlement to service connection for a 
bilateral foot disorder, including secondary to his service-
connected right knee disorder.

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for 
foot symptoms.  At the time of the Veteran's separation from 
active service, his right knee disorder was his primary 
disability, and the 1979 separation examination notes that 
the right knee disorder was the only lower extremity assessed 
as abnormal.

The Veteran's December 2006 claim requested entitlement to 
service connection for both feet, but his medical records 
note no assertion that any left foot disorder is related to 
his active service.  VA outpatient records of June 2008 note 
the Veteran's complaint of left foot pain, and he reported 
using medication for gout.  Examination revealed some redness 
and many varicosities of the foot.  A May 2009 entry notes an 
assessment of left ankle gouty arthritis.  The examiner did 
not link the disorder to the Veteran's active service.

The September 2009 VA examination report notes the Veteran's 
report of recurrent right ankle and foot pain on prolonged 
standing and walking.  The appellant noted that his symptoms 
had started four years earlier.  A recent history of right 
foot drop was also noted, for which he was fitted with an 
ankle brace.  As noted above he used a cane to steady his 
gait.  Physical examination revealed minor swelling of both 
ankles.  There was evidence of tenderness to palpation of the 
right ankle.  A slight foot drop of the right foot was noted.  
Range of motion on dorsiflexion of the ankle was 0 to 20 
degrees and 0 to 45 degrees on plantar flexion.  The examiner 
diagnosed a right ankle strain and right foot drop.

In response to the RO's request for a nexus opinion, the 
examiner opined it was not at least as likely as not that the 
Veteran's right foot disorders were related to his service-
connected right knee disorder.  The examiner noted it was 
likely the Veteran's right foot drop was the result of 
conditions other than the right knee.  The Board infers the 
examiner's opinion that the right foot symptoms were not 
related to mean that, in addition to the right knee not being 
the etiology for the right ankle symptoms and right foot 
drop, neither does the right knee aggravate right foot drop.

A December 2009 VA physical therapy entry notes that the 
Veteran's right foot drop was likely related to peripheral 
neuropathy, which is not service connected.  As noted above, 
left ankle gouty arthritis manifested many years after the 
Veteran's separation from active service.  Thus, the Board is 
constrained to find the preponderance of the evidence is 
against the Veteran's claim for service connection for his 
bilateral foot on both a direct and secondary basis.  
38 C.F.R. §§ 3.303, 3.310.

Petition To Reopen

Background

In May 1988 the Veteran claimed entitlement to service 
connection for bilateral leg and lower back disorders.  A 
September 1988 VA examination report notes the appellant's 
statement that he sustained a slight back injury in a 1986 
car wreck.  The Veteran's treating physician reportedly 
diagnosed a muscle-type strain, and the Veteran noted he had 
no residual problems.  Also noted were complaints of swelling 
and numbness affecting the legs and the feet.  The Veteran 
reported he noticed the onset of a nodule just below the left 
kneecap about 10 years earlier.  He had what felt like a 
fibrous nodule over the left patella.  He also complained of 
arthritis in both knees.  X-rays revealed arthritic changes 
in both knees, and early degenerative lumbar changes.  The 
examiner noted normal range of motion in both knees and the 
back.  The diagnoses were degenerative arthritis of the 
lumbar spine, knees, and a nodular mass of the anterior left 
knee.

The discussion of the legal requirements for service 
connection set forth above are incorporated here by 
reference.  Further, where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§  3.307, 3.309.

A June 1988 rating decision noted the absence of complaints 
or treatment for left leg or back complaints in the service 
treatment records and determined there was no connection with 
active service.  Neither was there evidence of arthritis 
having manifested to a compensable degree within one year of 
separation from service.  The June 1988 rating decision 
denied the claim.  A July 1988 RO letter notified the Veteran 
of the decision and of his appellate rights.  The claims file 
contains nothing to indicate he did not receive the July 1988 
decision letter, or any record that the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any 
record of his having submitted a timely notice of 
disagreement with that decision.  Thus, the June 1988 rating 
decision is final and binding on the Veteran.

New and Material Evidence

When a claim is disallowed and no notice of disagreement is 
filed as required by regulation, the action or determination 
becomes final, and the claim will not be reopened except as 
provided by applicable regulation.  38 U.S.C.A. § 7105.  One 
means by which a final disallowed claim may be reopened is 
upon submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  "New" evidence means more than 
evidence that has not previously been included in the claims 
folder.  The evidence, even if new, must be material, in that 
it is evidence not previously of record that relates to an 
unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a); Prillaman v. Principi, 346 
F.3d 1362 (Fed. Cir. 2003).  In Evans v. Brown, 9 Vet. App. 
273, 284 (1996), the United States Court of Appeals for 
Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened and considered on the merits.  See 
38 U.S.C.A. § 5108.

The Court has further held that, in determining whether 
evidence is new and material, any new evidence submitted is 
presumed credible-that is, it is not tested for weight and 
credibility.  If the additional evidence presents a 
reasonable possibility that the claim could be allowed, the 
claim is accordingly reopened and the ultimate credibility or 
weight that is accorded such evidence is ascertained as a 
question of fact.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Analysis

The evidence added to the record since the June 1988 rating 
decision consists of the Veteran's treatment records related 
to his left leg and low back disorders.  Significantly, none 
of these records note an opinion, comment, or hypothesis, 
that either the Veteran's left leg or low back disorder is 
medically linked to his active service.  As a result, while 
they are new in the sense they were not before the rating 
board in June 1988, they are not material.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing Veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).  The Veteran did not address his 
effort to reopen the claims at the hearing.  He and his 
representative opted to limit his testimony to his increased 
rating claims.

In light of the above, the Board finds new and material 
evidence has not been received to reopen the claims.  
38 C.F.R. § 3.156(a).  The benefit sought on appeal is 
denied.  

In as much as the Veteran has not carried his initial burden 
of submitting new and material evidence, the benefit-of-the-
doubt rule is not applicable at this point.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

As to all other claims addressed above, the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claims 
the doctrine is not for application.  Schoolman v. West, 12 
Vet. App. 307, 311 (1999).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to a rating higher than 20 percent for post-
operative residuals of right knee chondromalacia with 
traumatic arthritis and synovitis is denied.

Entitlement to an initial rating higher than 10 percent for 
right hip degenerative arthritis is denied.

Entitlement to service connection for right foot disorder, 
including secondary to service-connected right knee disorder, 
is denied.

Entitlement to service connection for left foot disorder, 
including secondary to service-connected right knee disorder, 
is denied.

New and material evidence has not been received to reopen a 
claim for service connection for a left knee disorder.  

New and material evidence has not been received to reopen a 
claim for service connection for a back disorder.  




REMAND

Although VA outpatient records note the Veteran's complaints 
of chest pain and a July 2009 assessment of chest pain of 
unclear etiology, a February 2009 chest x-ray was interpreted 
as showing arteriosclerotic valvular disease.

VA has proposed to amend the applicable VA regulations to 
include ischemic heart disease among the diseases associated 
with presumed exposure to herbicides.  The closing date for 
comments was in April 2010, 75 Fed. Reg. 14,391 (March 14, 
2010), however, no final regulation has since been published.

The Veteran noted at the January 2010 hearing that during his 
tour of duty at Udorn Air Base, Thailand, he performed 
temporary duty in Vietnam.  In response to the undersigned's 
questions, the Veteran asserted that he actually set his 
boots on the ground in Vietnam.  The Veteran's service 
personnel records are not associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information related 
to service connection for a disability 
associated with presumed exposure to 
herbicides exposure.

2.  The AMC/RO shall request the National 
Personnel Records Center to provide the 
Veteran's U.S. Air Force service personnel 
records, to include any and all Air 
Performance Reports for the period July 
1970 to September 1973.

3.  After the above is complete, the 
AMC/RO must review the claims file and 
ensure that the foregoing development 
actions, as well as any other development 
that may be in order, has been conducted 
and completed in full.

4.  Then review the Veteran's claim de novo 
in light of any additional evidence 
obtained to determine if he at any time 
served in Vietnam.  If the claim is not 
granted to his satisfaction, send him and 
his representative a supplemental statement 
of the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


